Citation Nr: 0735942	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-03 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a chronic low back 
disability. 

2.	Entitlement to service connection for bladder cancer, 
including due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision.  

The veteran requested a hearing in March 2002 in the Notice 
of Disagreement.  Subsequently, the veteran filed a VA9 in 
February 2005 indicating that he did not want a hearing.  A 
hearing was not held.  The veteran has not indicated a desire 
for hearing since March 2002, as such, the Board will 
continue with appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the currently diagnosed lower back disability is related 
to military service or that it manifested to a compensable 
degree within a year of separation from service.  

3.	The veteran served in the Republic of Vietnam and 
herbicide exposure is presumed.

4.	Bladder cancer did not manifest in service and is not 
otherwise related to service, to include presumed herbicide 
exposure. 




CONCLUSIONS OF LAW

1.	A lower back disability was not incurred in active service 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.	Bladder cancer was not incurred in active service nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in April 2003, prior to 
the initial decision on the claim in January 2004, and again 
provided notice in March 2006.  Therefore, the timing 
requirement for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant.  The March 
2006 notice included that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While the timing of this notice was after the initial 
adjudication, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  The 
question of the rating or effective date is rendered moot as 
service connection is not warranted.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, VA medical records and Social Security 
Administration records.  In addition, a VA Compensation and 
Pension Examination was conducted in May 2003.  The claimant 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Low Back Disability 

The veteran has a current lower back disability.  In May 
2004, based on an MRI, a private physician diagnosed the 
veteran with moderate central spinal stenosis at L4-L5 with 
diffuse bulging.  

The Board finds, however, that the veteran's lower back 
disability cannot be service connected on a presumptive 
basis.  Service connection may be granted for certain chronic 
diseases, such as arthritis, on a presumptive basis if it 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In this case, the veteran reported in a May 2003 VA 
Compensation and Pension Examination that he injured his back 
in service and the pain became worse in 1975.  Private 
medical records indicate that the veteran first sought 
treatment for lower back pain following a March 1984 fall.  
In 2003, an x-ray of the veteran's spine was normal.  The 
medical evidence of record shows an initial diagnosis of 
moderate central spinal stenosis in the May 2004 MRI.  Based 
on the veteran's own statements and the available objective 
medical evidence, the Board finds that the evidence does not 
show a diagnosis of a back disability within one year after 
service.  As such, service connection is not presumed.  

The Board will also address whether the veteran's back 
disability can be service connected on a direct basis.  The 
primary issues are whether the veteran's back disability 
manifested in service and can be related to service.  

The service medical records are silent regarding spinal 
stenosis or any back disability.  In January 1968, the 
veteran reported no recurrent back pain when he entered 
service.  A January 1968 examination for enlistment purposes 
clinically evaluated the veteran's spine as normal.  The 
service medical records are silent for complaints of or 
treatment for back pain.  The service medical records do not 
show a back injury in service and do not provide a diagnosis 
of a back disability.  An October 1969 examination for 
separation purposes also clinically evaluated the veteran's 
spine as normal.  The Board concludes, based on the lack of 
injury or disease in service, that the veteran's back 
disability did not manifest in service.  There is no evidence 
of in-service occurrence of a disease or injury as is 
required for service connection.  

Additionally, there is no medical evidence relating the 
veteran's back disability to service.  The evidence of record 
is devoid of any objective medical evidence of a lower back 
disability until many years after service.  The Board finds 
that the evidence of record does not establish service 
connection for a lower back disability because there is no 
evidence of record linking the veteran's disability to an 
injury in service, other than the veteran's own statements.  
No doctor has ever opined that his back disability is related 
to any remote incident in service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's assertion that he 
sustained a back injury in service which caused his current 
disability; however, the record reflects that he lacks the 
medical expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his lower back 
disability.  The representative has contended that the 
provisions of 38 U.S.C.A. § 1154 may apply, but the veteran 
did not serve in combat.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply, and 
the veteran's claim for service connection for a lower back 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Bladder Cancer

The veteran asserts that exposure to Agent Orange in service 
caused his bladder cancer.  A veteran who, during active 
service, served in Vietnam during the Vietnam era and has a 
disease associated with herbicide exposure, shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin, such as Agent Orange, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Even if a veteran does not have a disease associated with 
herbicide exposure, however, he is presumed to have been 
exposed to herbicides if he served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  See 38 U.S.C.A. § 1116(f).  A 
veteran must demonstrate actual duty or visitation in Vietnam 
to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); 
VAOPGCPREC 27-97 (July 23, 1997), 62 Fed. Reg. 63603-02, 
63604 (Dec. 1, 1997).  The personnel records indicate that 
the veteran served in the Republic of Vietnam from November 
1968 to October 1969.  Therefore, exposure to herbicides is 
presumed.  

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service.  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. See Notice, 59 Fed. Reg. 
341, 346 (1994). See also 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).  
The Board notes that bladder cancer is not a disease 
associate with herbicide exposure under VA regulations.  See 
38 C.F.R. § 3.309(e).  Therefore, although the veteran is 
presumed exposed to herbicides in service, he is not entitled 
to the presumption of service connection for bladder cancer.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  Although the veteran is not entitled 
to presumed service connection, the Board will address 
whether he is entitled to service connection on a direct 
basis.  

The veteran was diagnosed with bladder cancer in November 
2000.  Therefore, he has a current disability and the first 
criterion for service connection has been met.  

The remaining issues are whether bladder cancer manifested in 
service or can be related to service.  The service medical 
records are silent regarding bladder cancer.  In January 
1968, the veteran reported no frequent or painful urination, 
blood in urine, or any bladder problems.  A January 1968 
examination for enlistment purposes clinically evaluated the 
veteran's genito-urinary system as normal.  The service 
medical records do not show a diagnosis of or treatment for 
bladder cancer.  An October 1969 examination for separation 
purposes also clinically evaluated the veteran's genito-
urinary system as normal.  Based on the lack of treatment and 
diagnosis in service, the Board concludes that the veteran's 
bladder cancer did not manifest in service.  As such, there 
is no evidence of an in-service occurrence of a disease as is 
required for service connection.  

Additionally, there is no medical evidence relating the 
bladder cancer to service or to Agent Orange exposure.  
Private medical records indicate that in February 1990 there 
were no bladder problems.  In November 2000 and in April 2002 
the veteran had transurethral resections of the bladder.  
Pathology reports first indicated papillary transitional cell 
carcinoma in November 2000.  Therefore, the first documented 
diagnosis of bladder cancer was many years after service.  

The Board finds that the evidence of record does not 
establish service connection for bladder cancer because there 
is no evidence of record linking the veteran's disability to 
service, other than the veteran's own statements.  No doctor 
has ever opined that bladder cancer is related to a disease 
or incident in service.  There is also no medical opinion of 
record linking the bladder cancer to Agent Orange exposure.  
Without competent medical evidence linking the veteran's 
disability to service or to Agent Orange exposure, service 
connection is not warranted.

The Board has considered the veteran's assertion that 
exposure to Agent Orange caused his bladder cancer and that 
bladder cancer is related to service.  The record, however, 
reflects that he lacks the medical expertise necessary to 
render a medical diagnosis or competent opinion regarding the 
etiology of the bladder cancer.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for bladder cancer must be denied.  

ORDER

Service connection for a chronic lower back disability is 
denied. 

Service connection for bladder cancer is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


